CADENA, Chief Justice,
concurring.
I agree that the conviction should be affirmed because the record clearly establishes that the instructions relating to parole resulted in no harm to appellant. However, I cannot agree to that portion of the opinion which suggests that a reversal would require a showing that the error was such that it deprived appellant of a fair and impartial trial. Where, as here, there was a timely objection to the erroneous charge, the conviction must be reversed unless we find beyond a reasonable doubt that there was not some harm to appellant. The requirement concerning deprivation of a fair and impartial trial is applicable only in the absence of an objection. Almanza v. State, 686 S.W.2d 157, 171 (Tex.Crim.App.1984) (en banc). See TEX.R.APP.P. 81(b)(2) (Vernon 1987).